Judgments and orders reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: It was error for the court to hold as matter of law that Mrs. Laughton was guilty of negligence in the manner of driving the car. On the question of imputed negligence see Webber v. Graves (234 App. Div. 579). All concur, except Crosby, P. J., who dissents and votes for affirmance. (The judgments are for defendants in an automobile negligence action. The orders deny motions for a new trial,) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.